FILED
                              NOT FOR PUBLICATION                            DEC 28 2009

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 BING JING CHEN, a.k.a. Tonya Wing                No. 07-72150
 See Chiang,
                                                  Agency No. A076-208-985
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Bing Jing Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s (“IJ”) decision denying her application for asylum and withholding of

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

KAD/Research                               1
removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008), and we deny the

petition for review.

       Chen testified that prior to the arrest of members of her religious group, the

police came to her home several times, warned her, and confiscated her religious

books. Substantial evidence supports the IJ’s adverse credibility determination

because Chen omitted this information from her otherwise detailed asylum

application, and failed to explain adequately this significant omission. See Li v.

Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004). In the absence of credible testimony,

Chen’s claims for asylum and withholding of removal fail. See Farah v. Ashcroft,

348 F.3d 1153, 1156 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED.




KAD/Research                               2                                    07-72150